Election of Vice-Presidents of Parliament
The next item is the election of the Vice-Presidents of the European Parliament.
I have received notice of the following candidacies:
Adam Bielan
Luigi Cocilovo
Rodi Kratsa-Tsagaropoulou
Mario Mauro
Edward McMillan-Scott
Luisa Morgantini
Pierre Moscovici
Miguel Angel Martínez Martínez
Gérard Onesta
Mechtild Rothe
Manuel António dos Santos
Marek Siwiec
Alejo Vidal Quadras
Diana Wallis
The candidates have informed me that they each accept their nomination as candidates.
Since the number of candidates does not exceed the number of vacant positions, the groups will not be consulted, and I propose that the election be by acclamation in accordance with Rule 12(1) of the Rules of Procedure, albeit with a subsequent vote to determine their seniority.
(Applause)
I therefore declare the candidates whose names I have just read out to be Vice-Presidents of the European Parliament.
I congratulate them all on their election.
The next item is the determination of the Vice-Presidents' seniority. Since all we need to do is to determine their seniority, qualified majority is not required for this vote, as they have all already been elected.
The voting slips are being distributed, so the voting is now open.